DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25, 27-43, and 45-51 are pending, claims 26 and 44 have been cancelled, and claims 1-25, 27-43, and 45-51 are currently under consideration for patentability under 37 CFR 1.104. Previous Drawing Objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s Argument “Poulsen does not disclose…make this distinction clear”, the Examiner respectfully disagrees. Poulsen shows a first viewing angle (see figure 6) and a second viewing angle (see figure 5). In the second viewing angle position, the image capturing structure (6, figure 5) is offset from the longitudinal axis (see the longitudinal axis of 8, figure 5). The offset of the image capturing structure with respect to the longitudinal axis creates a smaller view to the longitudinal axis in comparison to the image capturing structure in the collapsed shape (which is aligned with the longitudinal axis, see figure 6). The alignment of the image capturing structure and the longitudinal axis in the collapsed shape/first viewing angle position (see figure .

Claim Objections
Claims 12-15, 18, and 22 objected to because of the following informalities: 
In claims 12 and 18, change “repose shape” and “tensioned shape” to “collapsed shape” and “expanded shape”, respectively.
In claims 13-15, change “tensioned shape” to “expanded shape”.
In claim 22, change “an expanded shape” to “the expanded shape”.
Appropriate correction is required.

Duplicate Claims
Claims 48-49 are exact duplicates to claims 31-32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-17, 21-25, 28-35, 37-43, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen (US 2017/0319047).
Regarding claim 1, Poulsen discloses an endoscope (1, figure 1) for use with a tool shaft (see forceps, figure 1), the endoscope comprising: an elongated shaft (3, figure 1) extending about a longitudinal axis and having a diameter (see figure 1) and a shaft passage (at least one conduit [0092]) extending therethrough; a working channel sleeve (elongated conduit may form a guide for tools [0090]) extending within the elongated shaft and having a working channel passageway (conduit [0090]); an elastomeric body (7, figure 4) having a bore (see figure 4) therein, wherein a proximal portion of the elastomeric body is secured to a distal end of the elongated shaft such that the shaft passage is in fluid communication with the bore (see figure 4), the elastomeric body including a working channel portion that is in fluid communication with the working channel and is deformable between a collapsed shape and an expanded shape (see conduit 8, figure 5; collapsed shape in figure 6); an image sensor (6, figure 5; CCD [0084]) disposed within the bore of the elastomeric body having a first viewing angle relative to the longitudinal axis (figure 6); and wherein advancement of the tool shaft through the working channel passageway and into the working channel portion moves the working channel portion from the collapsed shape to the expanded shape (see figure 5), which moves the image sensor from the first viewing angle to a second viewing angle relative to the longitudinal axis (figures 5-6), wherein the first viewing angle is greater than the second viewing angle (figures 5-6).
Regarding claim 2, Poulsen further discloses the elastomeric body comprises a thin wall section (see 7, figures 5-6; 7 is thinner on the side of 6) that increases elasticity of a portion of the elastomeric body to assist in deformation of the working channel portion from the collapsed shape to the expanded shape.
Regarding claim 3, Poulsen further discloses the elastomeric body comprises an inferior portion and a superior portion, where the superior portion comprises the thin wall section (7 is thinner on the side of 6, see figure 5 | the examiner interpreted the “superior portion” to be the portion of the elastomeric body on the side of 6; the superior portion and the inferior portion can be adjusted based on the way the endoscope is held/rotated).
Regarding claim 5, Poulsen further discloses the second viewing angle is between 0 and 17 degrees (see figures 4-6).
Regarding claim 6, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in figure 5 vs. figure 6) for moving the elastomeric body between the collapsed shape and the expanded shape.
Regarding claim 7, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect a portion of the elastomeric body (tool in conduit 8, figure 5, vs. figure 6).
Regarding claim 8, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090)).
Regarding claim 9, Poulsen further discloses the actuation member comprises a working channel sleeve (conduit... guide for tools [0090]).
Regarding claim 11, Poulsen further discloses the elastomeric body has a superior wall portion that is more deformable (see thinner portion of 7 near the side of 6, figure 5) than an inferior wall portion thereof (see figures 5-6; the examiner 
Regarding claim 12, Poulsen further discloses the elastomeric body in the repose shape has a passageway extending therethrough with a collapsed cross-section (see figures 4 and 6) and in the tensioned shape the passageway has an expanded cross-section (see figure 5).
Regarding claim 13, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 40% of the diameter of the elongated shaft (see figure 5).
Regarding claim 14, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 50% of the diameter of the elongated shaft (see figure 5 | when compared to the original, non-expanded diameter).
Regarding claim 15, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 60% of the diameter of the elongated shaft (see figure 5 | when compared to the original, non-expanded diameter).
Regarding claim 16, Poulsen further discloses the image sensor is carried in a lens housing (6, figure 5 | the examiner interpreted the camera 6 to have lens, as is common in the art).
Regarding claim 17, Poulsen further discloses comprising at least one LED (13, figure 5) carried by the lens housing.
Regarding claim 21, Poulsen further discloses the elastomeric body is at least partly silicone (silicone [0046]; Poulsen).
Regarding claim 22, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1) with a working channel (conduit [0090]) extending about a longitudinal axis (see figure 1) and having an outer diameter (see figure 1): an elastomeric body (7, figure 4) located at a distal end of the elongated shaft (see figure 4), the elastomeric body further including a working channel portion (see figure 4) that is in fluid communication with the working channel and is deformable between a collapsed shape and an expanded shape (see figures 5-6): an image sensor (6, figure 5; CCD [0084]) within the elastomeric body; and wherein the elastomeric body is deformable from a collapsed cross-section (see figure 6) into an expanded shape in which the working channel has an expanded cross- section when a tool is advanced therethrough (see conduit 8, figure 5), wherein the elastomeric body in the collapsed shape provides the image sensor with a first viewing angle (see figure 6) and in the expanded shape provides the image sensor with a second viewing angle (see figure 5), wherein the first viewing angle is greater than the second viewing angle (see figures 5-6).
Regarding claim 23, Poulsen further discloses the expanded cross-section of the working channel is at least 40% of the outer diameter of the elongated shaft (see figure 5).
Regarding claim 24, Poulsen further discloses the expanded cross-section of the working channel is at least 50% of the outer diameter of the elongated shaft (see figure 5).
Regarding claim 25, Poulsen further discloses the expanded cross-section of the working channel is at least 60% of the outer diameter of the elongated shaft (see figure 5).
Regarding claim 28, Poulsen further discloses the second viewing angle is between 0 and 15 degrees (see figure 5).
Regarding claim 29, Poulsen further discloses the elastomeric body has a superior wall portion that is more deformable (see thinner portion of 7 near the side of 6, figure 5) than an inferior wall portion thereof (see figures 5-6; the examiner interpreted the superior wall portion as the portion of 7 on the side of 6 | the location that is superior or inferior can be changed based on the way the endoscope is held/rotated).
Regarding claim 30, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in figure 5 vs. figure 6) for moving the elastomeric body between the collapsed shape and the expanded shape.
Regarding claim 31, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect a portion of the elastomeric body (tool in conduit 8, figure 5 vs. figure 6).
Regarding claim 32, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090]) or a working channel sleeve.
Regarding claim 33, Poulsen further discloses a negative pressure source ([0094]) coupled to a passageway (fluid conduit...flow out [(0092]) in the shaft and elastomeric body.
Regarding claim 34, Poulsen further discloses a fluid inflow source ([0094]) coupled to a passageway (conduit allowing fluid to be introduced [0092]) in the shaft and elastomeric body.
Regarding claim 35, Poulsen further discloses the image sensor is carried in a lens housing (6, figure 5 | the examiner interpreted the camera 6 to have lens, as is common in the art).
Regarding claim 37, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1), wherein the shaft has an insertion profile with the elastomeric portion in a repose shape (figure 6); an image sensor (6, figure 5) with a diagonal dimension carried in the elastomeric portion (see figure 4); wherein the elastomeric portion is deformable from the repose shape to a tensioned shape (figure 5) to provide a working channel (conduit 8, figure 5) therein from a collapsed cross-section to an expanded cross-section (figures 5-6); and wherein a combination of the sensor diagonal dimension and the expanded-cross section dimension is greater than the cross-sectional dimension of the insertion profile (see figures 5-6), wherein the elastomeric portion in the repose shape provides the image sensor with a first viewing angle (figure 6) and in the tensioned shape provides the image sensor with a second viewing angle (figure 5), wherein the first viewing angle is greater than the second viewing angle (figures 5-6).
Regarding claim 38, Poulsen further discloses the sensor diagonal dimension is at least 30% of the cross-sectional dimension of the insertion profile (see figure 6).
Regarding claim 39, Poulsen further discloses the sensor diagonal dimension is at least 40% of the cross-sectional dimension of the insertion profile (see figure 6).
Regarding claim 40, Poulsen further discloses the sensor diagonal dimension is at least 50% of the cross-sectional dimension of the insertion profile (see figure 6).
Regarding claim 41, Poulsen further discloses the expanded cross-section of the working channel is at least 40% of the cross-sectional dimension of the insertion profile (see figure 5).
Regarding claim 42, Poulsen further discloses the expanded cross-section of the working channel is at least 50% of the cross-sectional dimension of the insertion profile (see figure 5).
Regarding claim 43, Poulsen further discloses the expanded cross-section of the working channel is at least 60% of the cross-sectional dimension of the insertion profile (see figure 5).
Regarding claim 46, Poulsen further discloses the second viewing angle is between 0 and 15 degrees (see figure 5).
Regarding claim 47, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in figure 5 vs. figure 6) for deforming the elastomeric portion between the repose shape and the tensioned shape.
Regarding claim 48, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect the elastomeric portion (tool in conduit 8, figure 5 vs. figure 6).
Regarding claim 49, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090]) or a working channel sleeve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) applied to claim 7 above, and further in view of Lu (US 2019/0246884).
Poulsen discloses all of the features in the current invention as shown above for claim 7. Poulsen is silent regarding the actuation mechanism comprises a pull-wire.
Lu teaches an endoscope with a camera module (2752, figure 11) that can be pushed and pulled using a stiff wire (1020, figure 11a) connected to a manually operated button or joystick ([0060]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the actuation mechanism of Poulsen to have a pull-wire and .

Claims 18-20 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) applied to claim 17 (for claims 18-20) and claim 35 (for claim 36) above, and further in view of Kucklick (US 2012/0029279).
Regarding claim 18, Poulsen discloses all of the features in the current invention as shown above for claim 17. Poulsen is silent regarding the image sensor is coupled to a flex circuit extending through the elongated shaft, wherein the flex circuit is adapted to deflect as the elastomeric body moves between the repose shape and the tensioned shape.
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([0024]). The modified endoscope would have the image sensor is coupled to a flex circuit (21, figure 4b; Kucklick) extending through the elongated shaft, wherein the flex circuit is adapted to deflect as the elastomeric body moves between the repose shape and the tensioned shape (figures 5-6; Poulsen).
Regarding claim 19, Kucklick further teaches the flex circuit is coupled to the at least one LED (associated LED package 24, figure 6; [0026]; Kucklick).
Regarding claim 20, Kucklick further teaches the flex circuit comprises a flexible hinge (see hinge points 19, figure 5a; Kucklick) adapted to support the lens housing and image sensor in combination with the elastomeric body.
Regarding claim 36, Poulsen discloses all of the features in the current invention as shown above for claim 35. Poulsen is silent regarding the image sensor is coupled to a flex circuit extending through the elongated shaft, wherein the flex circuit comprises a flexible hinge adapted to support the lens housing and image sensor in combination with the elastomeric body.
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([0024]). The modified endoscope would have the image sensor is coupled to a flex circuit (21, figure 4b; Kucklick) extending through the elongated shaft, wherein the flex circuit comprises a flexible hinge (see hinge points 19, figure 5a) adapted to support the lens housing and image sensor in combination with the elastomeric body ([0024]).

Claims 50-51 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047), in view of Kucklick (US 2012/0029279).
Regarding claim 50, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1) extending to a distal elastomeric body (7, figure 4); an image sensor (6, figure 5; CCD [0084]) and LED (13, figure 5) carried in the elastomeric body; and wherein the elastomeric body is deformable from a repose shape to a tensioned shape (see figures 5-6) to adjust a working channel (see conduit 8, figure 5) therein from a collapsed cross-section to an expanded cross-section (figures 5-6), wherein the elastomeric body in the repose shape provides the image sensor with a first viewing angle (figure 6) and in the tensioned shape provides the image sensor with a second viewing angle (figure 5), wherein the first viewing angle is greater than the second viewing angle (figures 5-6). Poulsen is silent regarding a flex circuit extending through the elongated shaft coupled to the image sensor and LED.
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([(0024]). The modified endoscope would have a flex circuit (21, figure 4b) extending through the elongated shaft coupled to the image sensor and LED ([0026)).
Regarding claim 51, Kucklick further teaches the flex circuit comprises a flexible hinge (see hinge point 19, figure 5a; Kucklick) adapted to support the image sensor in combination with the elastomeric body.

Allowable Subject Matter
Claims 4, 27, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note to Applicant
The Examiner suggests amending the independent claims to further specify the viewing angles. Language that specifies the first viewing angle is “tilted” with respect to the longitudinal angle would narrow the scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RYAN N HENDERSON/Primary Examiner, Art Unit 3795